DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in China on July 3, 2018. It is noted, however, that Applicant has not filed a certified copy of the CN 2018-10718285 application as required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: WOUND BATTERY CELL COMPRISING A PROTECTIVE LAYER AND BATTERY HAVING WOUND BATTERY CELL THEREIN.
Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 recites “wherein the first section comprises a first arc segment and a first straight segment connected to the arc segment” but should recite recites “wherein the first section comprises a first arc segment and a first straight segment connected to the first arc segment” in order to have correct antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-6 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 12 recite the limitation “wherein the third section comprises a third arc segment, a second straight segment, and a fourth arc segment connected sequentially, the fourth section comprises a fifth arc segment, and the fifth arc segment is not connected with the fourth arc segment”.
The Examiner notes that the third section comprising the fourth arc segment and the fourth section comprising the fifth arc segment are sections of the second current collector. Because the second current collector is a continuous foil, as evidenced by Figs. 2 and 6-7 and P9, L19-P10, L1 of the instant specification, it is unclear how the fifth arc segment of a continuous foil is not connected with the fourth arc segment of the same continuous foil.
For purpose of examination, the Examiner will interpret the claim to recite “wherein the third section comprises a third arc segment, a second straight segment, and a fourth arc segment connected sequentially, the fourth section comprises a fifth arc segment, and the fifth arc segment is not directly connected with the fourth arc segment”, as evidenced by Figs. 2 and 6-7 and P9, L19-P10, L1 of the instant specification.
Claims 4-6 and 13-15 are dependent on Claims 3 and 12 and therefore are indefinite for the reasons set forth above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US PGPub 2021/0043941, see foreign priority date April 27, 2018).
Claims 1 and 9, Horiuchi discloses a battery (10) (Fig. 1, [0018]) comprising:
an electrode assembly (20) (Fig. 2, [0018]) comprising:
a first current collector (22A) ([0038]);
a second current collector (21A) ([0025]), winding together with the first current collector (22A) to form the electrode assembly (20) ([0023], [0025], [0038]); and
a first protective layer (25A1) ([0052]);
wherein the first current collector (22A) comprises a first section and a second section connected to the first section, an outer surface of the first section is provided with an active material layer (22B), and none of an outer surface of the second section and an inner surface of the second section is provided with the active material layer (22B) (see annotated Fig. 2 below);
wherein the second current collector (21A) comprises a third section and a fourth section, the third section is located at an inner side of the first section, the fourth section is located at an outer side of the second section, and neither of an outer surface of the third section and an inner surface of the fourth section is provided with the active material layer (22B) (see annotated Fig. 2 below, wherein neither of an outer surface of the third section and an inner surface of the fourth section is provided with the active material layer 22B formed on the first current collector 22A because a second active material layer 21B is provided on the second current collector 21A; also wherein neither an outer surface of the third section (i.e. see a portion of an entire outer surface of the third section) and an inner surface of the fourth section is provided with an additional active material layer 21A);

the first protective layer (25A1) is provided on the inner surface of the fourth section (see annotated Fig. 2 below);
a first tab (12) electrically connected with the first current collector (22A) (Fig. 1, wherein the first tab 12 is necessarily and inherently electrically connected with the first current collector 22A in order to successfully produce a functioning battery 10);
a second tab (11) electrically connected with the second current collector (21A) (Fig. 1, wherein the second tab 11 is necessarily and inherently electrically connected with the second current collector 21A in order to successfully produce a functioning battery 10); and 
a packaging case (30) ([0018]);
wherein there electrode assembly (20) is arranged in the packaging case (30), and the first tab (21) and the second tab (11) extend though the packaging case (30) ([0018]-[0019]).

    PNG
    media_image1.png
    739
    992
    media_image1.png
    Greyscale

Horiuchi discloses wherein an inner surface of the first section is provided with the active material layer (22B) (see annotated Fig. 2 above) and consequently Horiuchi does not disclose wherein an inner surface of the first section is not provided with the active material layer.
However, Horiuchi discloses wherein the configuration of the active material layer (22B) on the first current collector (22A) is not particularly limited ([0038]). For example, Horiuchi discloses wherein the active material layer (22B) may be provided on both surfaces of the first current collector (22A) or only one surface of the first current collector (22A) ([0038]). Horiuchi further discloses wherein the active material layer (22B) may be provided on both surfaces of 
It would have been obvious to one of ordinary skill in the art to stagger the formation of the active material layer on the first current collector, as disclosed by Horiuchi, such that an inner surface of the first section is not provided with the active material layer, as the formation of the active material layer on the first current collector is not particularly limited and consequently is a design choice, wherein the skilled artisan would have reasonable expectation that such would successfully form a functioning electrode assembly, as desired by Horiuchi. 
Regarding Claims 2 and 11, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the first section comprises a first arc segment and a first straight segment connected to the first arc segment, the second section comprises a second arc segment, and the second arc segment is connected with the first straight segment (see annotated Fig. 2 below, wherein the first arc segment is not shown but would necessarily and inherently exist, such that it is directly connected to the first straight segment, in order to form the functioning electrode assembly).

    PNG
    media_image2.png
    725
    1166
    media_image2.png
    Greyscale

Regarding Claims 3 and 12, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the third section comprises a third arc segment, a second straight segment, and a fourth arc segment connected sequentially, the fourth section comprises a fifth arc segment, and the fifth arc segment is not directly connected with the fourth arc segment (see annotated Fig. 2 below, wherein the third arc segment is not shown but would necessarily and inherently exist, such that is it directly connected to the second straight section, in order to form the functioning electrode assembly).

    PNG
    media_image3.png
    725
    1202
    media_image3.png
    Greyscale

Regarding Claims 4 and 13, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the second current collector (21A) comprises a fifth section, and the fifth section connects the fifth arc segment with the fourth arc segment (see annotated Fig. 2 above).
Regarding Claims 5 and 14, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses a second protective layer (23), wherein the second protective layer (23) is provided on the outer surface of the third section ([0023], [0050], wherein a separator 23 prevents contact, and consequently short circuit, between the first current collector 22A and the second current collector 21A and therefore functions as a second protective layer) (see annotated Fig. 2 above, wherein the separator 23 is provided on an outer surface of the third section in order to successfully prevent short circuit with an inner surface of the first section of the first current collector 22A).
Claims 6 and 15, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the second protective layer (23) is provided on an outer surface of the third arc segment ([0023], [0050], see annotated Fig. 2 above, wherein the separator 23 is provided on an outer surface of the third arc segment in order to successfully prevent short circuit with an inner surface of the first section of the first current collector 22A).
Regarding Claims 7 and 16, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the first current collector (22A) is configured as an anode current collector ([0038]), and the second current collector (21A) is configured as a cathode current collector ([0025]).
Regarding Claims 8 and 17, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses wherein the first current collector (22A) may be configured as a copper foil ([0038]) and the second current collector (21A) may be configured as an aluminum foil ([0025]).
It would have been obvious to one of ordinary skill in the art to configure the first current collector as a copper foil and the second current collector as an aluminum foil, as disclosed by modified Horiuchi, as such a known materials, wherein the skilled artisan would have reasonable expectation that such would successfully form a first current collector and a second current collector, as desired by modified Horiuchi. 
Regarding Claim 10, modified Horiuchi discloses all of the limitations as set forth above. Modified Horiuchi further discloses in Figs. 1-2 wherein the packaging case (30) comprises a first side (see top portion of the packaging case 30) and a second side (see bottom portion of 
    PNG
    media_image1.png
    739
    992
    media_image1.png
    Greyscale

	Modified Horiuchi further discloses wherein the first tab (12) is more adjacent to the first side (see top portion of the packaging case 30) than the second side (see bottom portion of the packaging case 30) (Figs. 1-2, wherein the first tab 12 is closer to the top of the electrode assembly 20 than the bottom of the electrode assembly and therefore is more adjacent to the 
	Thus, modified Horiuchi does not disclose wherein the first tab is more adjacent to the second side than the first side.
	However, modified Horiuchi discloses wherein the first tab (12) and the second tab (11) are staggered, wherein the second tab (11) is more adjacent to the second side (see bottom portion of the packaging case 30) than the first side (see top portion of the packaging case 30).
	It would have been obvious to one of ordinary skill in the art to stagger the first tab and the second tab, as disclosed by modified Horiuchi, such that the first tab is more adjacent to the second side than the first side and the second tab is more adjacent to the first side than the second side, as such is a design choice, wherein the skilled artisan would have reasonable expectation that such would successfully form first and second tabs, thereby producing a functioning battery, as desired by modified Horiuchi. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
June 10, 2021